Supreme Court of Florida
                         THURSDAY, MARCH 13 ,2014

                                     CASE NO(S).: SC12-157
                                     Lower Tribunal No.: 5D09-1488; 5D09-2091;
                                                         05-2007-CA-22134

STATE FARM MUTUAL                      vs. ROBIN CURRAN
AUTOMOBILE INSURANCE
COMPANY
Petitioner(s)                               Respondent(s)

      Respondent’s motion for appellate attorney’s fees for services rendered in
this Court pursuant to section 627.428, Florida Statutes (2011), is hereby
provisionally granted and remanded to the trial court to determine the amount.
Respondent’s additional request for a conditional award of fees and costs pursuant
to section 768.79, Florida Statutes (2011), is hereby denied. Respondent’s motion
for review of the Fifth District’s order denying respondent’s motion for appellate
attorney’s fees is hereby denied as untimely pursuant to Florida Rule of Appellate
Procedure 9.400(c).
      Petitioner’s motion for appellate attorney’s fees and costs for services
rendered in this Court pursuant to section 768.79, Florida Statutes, is hereby
denied.

PARIENTE, LEWIS, QUINCE, LABARGA, and PERRY, JJ., concur.
POLSTON, C.J., dissents with an opinion, in which CANADY, J., concurs.

POLSTON, C.J., dissenting.

      Because I would order the trial court to vacate the judgment against State
Farm, I would deny Curran’s motion for attorney’s fees and grant State Farm’s
Case No. SC12-157
Page 2



motion for attorney’s fees, conditioned upon the trial court’s finding that State
Farm is entitled to fees pursuant to its proposal for settlement.

CANADY, J., concurs.


A True Copy
Test:


__________________________
John A. Tomasino
Clerk, Supreme Court

Served:
HON. PAMELA R. MASTERS, CLERK
ELIZABETH KOEBEL RUSSO
THE TURNER LAW FIRM, LLC
O. JOHN ALPIZAR
MARJORIE GADARIAN GRAHAM
GARY M. FARMER
BARD DANIEL ROCKENBACH
HON. BRUCE WALDRON JACOBUS, JUDGE
HON. MITCH NEEDELMAN, CLERK